Napton, Judge,
delivered the opinion of the court.
The instruction given in this case was erroneous. The defendant did not admit the value of the railroad cars, or the amount of money received from their sale. These allegations of value are not what are termed traversable, so as to conclude the opposite party if not answered. It was so held in the case of Wood v. Steamboat Fleetwood, 19 Mo. 531, and in a case where there was an answer and no denial of the allegation therein. A fortiori, it must be so where a default is taken for want of aii answer.
Judgment reversed and cause remanded;
the other judges concur.